DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the detector, as recited by claim 21, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The previous rejections are hereby withdrawn.  For examination purposes, it is taken that the measuring can be done by observation.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that while the specification disclose the possibility of using a detector, it does not provide basis for enabling the movable contact to contact the static contact by a detector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 56-112834 (to Panasonic Co., LTD, cited in the IDS filed 1/3/2020) in view of Ryukichi (US 3,226,521) and Applicant’s Admitted Prior Art (AAPA) on paragraph 0028.  
Regarding claim 1, Panasonic discloses (in Figs. 1, 5 and 6) a method of assembling an adjustable contactor, wherein the contactor comprises static contacts (13/14), movable contacts (5, 5’), contact springs (18) and a movable contact bracket (6’), the static contacts are fixed in the contactor, and each movable contact is in the movable contact bracket and is connected with an end of one of the contact springs; the contactor further comprises adjusting knobs (19) provided in the movable contact bracket, the adjusting knobs correspond to the contact springs respectively, and each adjusting knob connects another end of the contact spring that the adjusting knob corresponds to; the method of assembling comprises: measuring an overtravel value of each contact spring and a bounce time of each movable contact (can be performed visually), and operating the adjusting knob so as to adjust a contact pressure of the contact spring (by turning the knob 19), based on a measured value of the overtravel of each contact spring and a measured value of the bounce time of each movable contact (observed) to achieve the consistency among the contact springs of various electrodes (intended use).  
Ryukichi teaches the use of an adjusting knob (7) that can be adjusted as many times as necessary in order to provide the desired contact pressure of the spring (5).  It the completion of the operating the adjusting knob, regarding-measuring the bounce time value of each movable contact so as to obtain consistency among various contact springs, in order to ensure the proper and desired operation of the device.  
AAPA teaches testing the pull-in voltage threshold and the release voltage threshold, and fastening and integrating the contactor so as to obtain an assembled-contactor (step six, at end of paragraph 0028).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to test and integrate the contactor, as taught by AAPA, in order to provide the desire functional device.  
Regarding claim 2, to the extent that Panasonic does not specifically discloses pre-assembling the contactor so that the movable contact contacts the static contact, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to put the contacts in the closed position before measuring (i.e. observing) the overtravel of the contact spring and the bounce time, in order to obtaining an accurate measure/observation.  Please note that without putting the contacts in the closed position, any measuring/observation would be speculative.  
Regarding claim 3, Panasonic discloses the pre-assembling the contactor comprising: moving the movable contact bracket in the contactor so that the movable contact moves close to the static contact and then contacts the static contact (i.e. putting them in the closed position).  

Regarding claim 5, Panasonic discloses the operating the adjusting knob so as to adjust the contact pressure of the contact spring comprises: rotating the adjusting knob to adjust compression or release of the contact spring so as to adjust a contact pressure of the movable contact, wherein the contact pressure of the movable contact is a pressure at which the movable contact contacts the static contact (in the closed position).  
Regarding claim 6, Panasonic discloses the contact pressure of the movable contact is determined according to the measured value of the overtravel of the contact spring (visually observed).  
Regarding claim 7, Panasonic discloses the contact pressure of the movable contact being equal to the contact pressure of the contact spring.  
Regarding claim 8, Panasonic discloses values of the contact pressures of the movable contacts being same.  
Regarding claim 9, to the extent that Panasonic does not specifically disclose re-measuring the bounce time of each movable contact after completion of the operating the adjusting knob, it would have been obvious to one having ordinary skill in the art 
Regarding claim 10, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to after completion of re-measurement of the bounce time of each movable contact, test a pull-in voltage threshold and a release voltage threshold of the contactor, i.e. functionality and quality review, in order to assure proper performance.  
Regarding claim 11, Panasonic discloses the adjusting knob connected to the contact spring by means of a helical structure.  
Regarding claim 12, Panasonic discloses the contact pressures of the contact springs having a same value (set at the same distance).  
Regarding claims 13 and 14, to the extent that Panasonic does not disclose the contact springs comprise at least two contact springs which have different contact pressures; or the at least two contact springs have different values of overtravel, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use different overtravel or pressure in order to compensate for manufacturing tolerance or in order to provide sequential connections.  
Regarding 15, to the extent that Panasonic does not disclose the contact pressures of the contact9 82005025v.1Attorney Docket No. F16P9995-O1US-CIP(541US4)springs are adjusted asynchronous, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to adjust the contact pressures in an asynchronous manner, in order to better ensure the desired contact pressure of the springs. 


Regarding claim 17, Panasonic discloses (in Figs. 1, 5 and 6) a method of assembling an adjustable contactor, wherein the contactor comprises static contacts (13/14), movable contacts (5, 5’), contact springs (18) and a movable contact bracket (6’); the static contact is fixed in the contactor; the movable contact is connected in the movable contact bracket through the contact spring, and makes contact with the static contact in accordance with the movement of the movable contact bracket in the contactor; the contactor further comprises adjusting knobs (19) provided in the movable contact bracket at one end in connection with the contact spring while corresponding to the contact springs connected with individual movable contacts, and the adjusting knob is set so that adjustment of compression or release of the contact spring is achieved by rotating the adjusting knob so as to adjust a contact pressure of the movable contact; the method of assembling comprises: measuring an overtravel value of each contact spring and a bounce time value of each movable contact after pre-assembling of the contactor (can be visually observed), and operating the adjusting knob so as to adjust a contact pressure of the contact spring (by turning knob 19), based on a measured value of the overtravel of each contact spring and a measured value of the bounce time of 
Ryukichi teaches the use of an adjusting knob (7) that can be adjusted as many times as necessary in order to provide the desired contact pressure of the spring (5).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the adjusting knob of Ryukichi on the device of Panasonic so that after the completion of the operating the adjusting knob, regarding-measuring the bounce time value of each movable contact so as to obtain consistency among various contact springs, in order to ensure the proper and desired operation of the device.  
AAPA teaches testing the pull-in voltage threshold and the release voltage threshold, and fastening and integrating the contactor so as to obtain an assembled-contactor (step six, at end of paragraph 0028).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to test and integrate the contactor, as taught by AAPA, in order to provide the desire functional device.  
Regarding claim 18, to the extent that Panasonic does not specifically discloses pre-assembling the contactor so that the movable contact contacts the static contact, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to put the contacts in the closed position before measuring (i.e. observing) the overtravel of the contact spring and the bounce time, in order to obtaining an accurate measure/observation.  Please note that without putting the contacts in the closed position, any measuring/observation would be speculative.

21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic in view of Ryukichi and AAPA, and further in view of Iwasa et al. (US 5,434,566).  
Panasonic, as modified, discloses substantially the claimed invention except for the detector.  Iwasa teaches the use of a detector (2 and 30, in Fig. 15) in order to provide the desire to a contactor.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a detector, as taught by Iwasa, in order to more accurately measure and set the desired parameters.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833